Citation Nr: 1004367	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to 
February 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2008.  A transcript of that 
hearing is of record.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a lung disability attributable to 
military service.


CONCLUSION OF LAW

The Veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession 
that pertains to the claim.  See 73 Fed. Reg. 23353-54 
(April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2006, April 2006, April 2007, October 2008, and July 2009.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  Specifically regarding VA's duty 
to notify, the notifications to the Veteran apprised him of 
what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's 
behalf.  The Veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private treatment 
records, and provided an examination in furtherance of his 
claim.  The Board notes that a VA examination with respect 
to the issue on appeal was obtained in August 2009.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate, as it was 
predicated on a full reading of the STRs, and medical 
records in the Veteran's claims file, and considered all of 
the pertinent evidence of record, including the Veteran's 
lay statements regarding continuity of symptomatology since 
service.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  In summary, no duty to assist was unmet.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).

The Veteran contends that he suffers from a lung disability 
separate and distinct from his congenital heart disability, 
and believes that his lung disability began during military 
service.  He stated that he has felt short of breath his 
whole life, and that his shortness of breath had grown 
steadily worse over the past few years.

The STRs contain an August 1944 entry noting shortness of 
breath, and revealed a diagnosis of cardiac neurosis.  A 
January 1945 entry noted scattered bronchial wheezes, and 
the Veteran's complaints of sharp pain in the left upper 
chest and shortness of breath.

The Board initially notes that a claim to reopen entitlement 
to service connection for congenital patent ductus 
arteriosus was denied by way of an August 2008 Board 
decision.  This is significant because a December 2008 VA 
examiner diagnosed the Veteran with dyspnea (shortness of 
breath), and concluded that this shortness of breath was a 
symptom of the congenital heart disease.  Specifically, the 
2008 VA examiner noted that the Veteran had problems with 
shortness of breath throughout his entire life, and stated 
that he was diagnosed with patent ductus arteriosus while 
being worked up for dyspnea in the U.S. Navy, and was 
eventually discharged because of his congenital heart 
disability.  See Report of medical survey diagnosing the 
Veteran with congenital heart disease (patent ductus 
arteriosus), noting that it existed prior to his induction 
and was not aggravated by service.  See February 1945 Report 
of Medical Survey.  The 2008 VA examiner noted that the 
Veteran eventually developed coronary artery disease and 
required bypass surgery.  Additionally, at this December 
2008 VA examination, even though the only diagnosis provided 
was a symptom--shortness of breath, an x-ray of the chest 
revealed a linear scar or atelectasis at the left base, but 
otherwise no active lung disease.

A January 2005 letter from G.C., M.D. of St. Thomas 
Cardiology Consultants noted that the Veteran had a history 
of a left pleural effusion postoperatively, status post 
thoracentesis in September 2003.  Dr. C. also diagnosed the 
Veteran with coronary artery disease.  A January 2005 x-ray 
entry revealed that the lung fields were over-expanded with 
mild interstitial fibrosis in both lung fields.

The Veteran was afforded a VA examination in August 2009.  
At this examination, the Veteran noted that he had felt 
short of breath his whole life at times, and that it was 
beginning to steadily increase over the past few years.  The 
examiner, C.S., M.D., noted that the Veteran's medical 
history included a hospitalization in 2003 at St. Thomas 
Hospital for a 5-vessel coronary artery bypass graft (CABG), 
and noted that the Veteran experienced frequent dyspnea.  
The examiner noted that the Veteran had a left pleural 
effusion post-op from CABG.  On examination, Dr. S. noted 
decreased breath sounds, wheezing, dyspnea on severe, 
moderate and mild exertion, and noted that the Veteran had a 
chronic pleural effusion, which was associated with 
pulmonary restrictive disease.  

Dr. S. diagnosed the Veteran with an interstitial 
respiratory disease-pulmonary fibrosis, noting dyspnea 
secondary to pulmonary fibrosis and congestive heart failure 
(CHF).  Dr. S. explained that the Veteran was diagnosed with 
patent ductus arteriosus as a congenital heart condition, 
and that he later suffered from congestive heart failure 
which was treated with a five-vessel coronary artery bypass 
grafting in 2003.  Dr. S. noted that the Veteran's bypass 
surgery was complicated by a prolonged left pleural effusion 
that required extended chest tube drainage and resulted in 
left lower lobe scarring as seen on the chest x-ray.  

Dr. S. noted that chronic patent ductus arteriosus had been 
shown to lead to CHF in patients when large volumes of 
aberrant blood flow damaged the pulmonary artery and it 
becomes thickened and stiff.  That said, Dr. S. opined that 
this Veteran's CHF was likely related to his long standing 
coronary artery disease, smoking, hypertension, and 
hyperlipidemia.  In summary, Dr. S. opined that there could 
be no definitive link made between the Veteran's military 
service and his current dyspnea, which was most likely 
secondary to his CHF, and pulmonary effusion.

Here, the August 2009 VA examiner diagnosed the Veteran with 
an interstitial respiratory disease, specifically pulmonary 
fibrosis (scarring of the lung), and stated that dyspnea was 
a symptom of the Veteran's pulmonary fibrosis, as well as 
secondary to his congestive heart failure (CHF).  However, 
although Dr. S. found that the Veteran had a lung disability 
which was separate and distinct from his congenital heart 
disease-patent ductus arteriosus, he opined that the 
Veteran's lung disability which resulted in dyspnea was not 
related to military service.  On examination, Dr. S. 
diagnosed dyspnea secondary to pulmonary fibrosis and CHF, 
specifically noting that no definitive link had been made 
between the Veteran's military service and his current 
dyspnea.

Although the December 2008 VA examiner opined that dyspnea 
was a symptom of the Veteran's congenital heart disease, and 
the 2009 VA examiner disagreed with this assessment in the 
sense that he attributed the Veteran's current dyspnea to 
pulmonary fibrosis and CHF, the salient point to make is 
that no examiner has attributed the Veteran's only diagnosed 
lung disability-pleural effusion with resulting pulmonary 
fibrosis, to military service.  Although the Veteran has a 
currently diagnosed lung disability-pleural effusion 
resulting in pulmonary fibrosis (scarring of the lung), and 
has been found by Dr. S. to experience dyspnea as a symptom 
of this lung disability, (as well as a symptom of congestive 
heart failure), neither Dr. S. nor any other physician has 
attributed the Veteran's lung disability to his time spent 
in the military.  Dr. S. in his 2009 examination, after 
reviewing the STRs, including the January 1945 entry noting 
scattered bronchial wheezes and shortness of breath, opined 
that there was no link made between the Veteran's military 
service and his current dyspnea.  

Again, whether dyspnea is a symptom of his pleural 
effusion/pulmonary fibrosis and/or a symptom of his 
congenital heart disability-patent ductus arteriosus, and/or 
a symptom of congestive heart failure, there is no medical 
evidence of record attributing a lung disability to military 
service, including the currently diagnosed pleural effusion 
with resulting pulmonary fibrosis.

Regarding continuity of symptomatology since service, 
although the Veteran states that he has experienced 
shortness of breath (dyspnea) his entire life, including 
before, during and after military service, and the Board 
does not question the Veteran's competence or credibility to 
make this statement, the fact remains that dyspnea is a 
symptom of numerous disabilities, including patent ductus 
arteriosus, congestive heart failure and pulmonary fibrosis, 
and no lung disability was diagnosed in service, or until 
many years after discharge, and no examiner has attributed a 
lung disability to military service.

In conclusion, the STRs contain no evidence of a diagnosed 
lung disability, and the first documented evidence of a lung 
disability is not until 2003, decades after separation from 
the military, when a discharge summary noted a history of 
left pleural effusion, which was due to surgery for coronary 
artery disease.  See September 2003 St. Thomas Hospital 
Discharge Summary.  The only currently diagnosed lung 
disability is pleural effusion with resulting pulmonary 
fibrosis, of which dyspnea was found to be a symptom.  No 
examiner has attributed the Veteran's currently diagnosed 
lung disability to military service, and in fact, the 2009 
VA examiner specifically stated that there was no link 
between military service and the Veteran's current shortness 
of breath (dyspnea), which Dr. S. stated was a symptom of 
pulmonary fibrosis and congestive heart failure due to the 
congenital disorder.

After considering all the evidence of record, the Board 
finds that service connection for a lung disability is not 
warranted.  In deciding this issue the Board has considered 
the provisions of 38 U.S.C.A. § 5107.  Under the benefit-of-
the-doubt standard, when a Veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue 
material to the determination of a matter, the law dictates 
that the benefit of any doubt belongs to the Veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  The Board has considered the 
benefit-of-the-doubt doctrine, but finds that the record 
does not provide even an approximate balance of negative and 
positive evidence on the merits.  Therefore, on the basis of 
the above analysis, and after consideration of all of the 
evidence, the Board finds that a preponderance of the 
evidence is against this claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra, at 57-58.


ORDER

Service connection for a lung disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


